Order entered October 29, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01283-CV

                          SEYED MOSTAFA FARNIA, Appellant

                                               V.

                               ANISSA WILLIAMS, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-12324

                                           ORDER
       Before the Court is appellant’s October 26, 2018 motion to abate appeal pending

mediation or, alternatively, motion for extension of time. We GRANT the motion to the extent

we ORDER appellant to either file a motion to dismiss the appeal or pay the filing fee, file the

docketing statement, and file written verification the clerk’s record has been requested no later

than November 9, 2018.


                                                     /s/   DAVID EVANS
                                                           JUSTICE